DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 10/07/2020 is acknowledged.  The amendment includes the amending of claims 1, 3, 7, 12, and 14, and the cancellation of claims 4, 6, 8-9, 16-17, and 19-20.
Examiner’s Amendment
4.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s representative Mr. Patrick Buckley (Reg # 40,928) on 01/31/2021.
5.	The application has been amended as follows:
	In Claim 5, after “The system of" DELETE “claim 4” and INSERT “claim 1”.
Allowable Subject Matter
6.	Claims 1-3, 5, 7, 10-15, and 18 are allowed and renumbered as claims 1-12.
Reasons for Allowance
7.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of a system to to load information into an enterprise metadata repository data store via an automated back-end application computer server, comprising:  the enterprise metadata repository data store coupled to devices associated with members of the enterprise, an available metadata entries data store containing a set of available metadata entries, entries including data element master names associated with data element definitions and data element component names representing a portion of a master name, the back-end application computer server, coupled to the enterprise metadata repository and available metadata entries data stores, programmed to:  (i)    access the set of available metadata entries from the available metadata entries data store, (ii)    execute a metadata collection system to automatically populate, based on the set of available metadata entries, a metadata template associated with a project and including: a project identifier, a project name, a repository identifier, a project description, and a steward identifier, (iii)    update entries in the metadata template using a translation tool by:  converting a master name to an abbreviated enterprise facing name, converting the master name to a full enterprise facing name, and converting the master name to a physical name, (iv)    validate the updated entries in the metadata template to ensure that required data elements are present, (v)    certify the validated entries in the metadata template, and (vi) load the set of certified metadata entries, including certified data element master names, associated 
Specifically, although Brown, Raghavan, and Chainani clearly teach the use of enterprise metadata, the detailed claim language directed towards the specific interface with the specific drop down menu options is not found in the prior art, in conjunction with the rest of the limitations of the independent claims. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-3, 5, 7, 10-11, 13-15, and 18 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 6,697,808 issued to Hurwood et al. on 24 February 2004.  The subject matter disclosed therein is pertinent to that of claims 1-3, 5, 7, 10-15, and 18 (e.g., methods use metadata repositories).
U.S. PGPUB 2008/0065616 issued to Brown on 13 March 2008.  The subject matter disclosed therein is pertinent to that of claims 1-3, 5, 7, 10-15, and 18 (e.g., methods use metadata repositories).
U.S. PGPUB 2013/0218898 issued to Raghavan et al. on 22 August 2013.  The subject matter disclosed therein is pertinent to that of claims 1-3, 5, 7, 10-15, and 18 (e.g., methods use metadata repositories).
Chainani et al. on 31 October 1995.  The subject matter disclosed therein is pertinent to that of claims 1-3, 5, 7, 10-15, and 18 (e.g., methods use metadata repositories).
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

January 31, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168